Citation Nr: 0726595	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-29 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for the service-connected residuals of a status-post 
chip fracture of right lateral malleolus with osteoporosis 
and post-traumatic degenerative changes ("right ankle 
fracture").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in June 2006.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The service-connected right ankle fracture is productive 
of normal range of motion, with findings including 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees, 
and no objective evidence of pain on motion.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for the service-connected residuals of a right 
ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 
5010 and 5271 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a). 

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159. 

Specifically, the RO has obtained records of treatment 
reported by the veteran, and  there is no indication from the 
claims file of additional medical treatment for which the RO 
has not obtained, or made sufficient efforts to obtain, 
corresponding records. 

The RO also afforded the veteran a VA examination, in 
conjunction, with his claim in May 2004.  While the veteran 
has raised questions about the adequacy of this examination, 
as noted below, he has not specifically asserted that his 
symptoms have noticeably worsened since the examination.  The 
Board thus finds no basis for repeat examination.  See 
VAOPGCPREC 11-95 (April 7, 1995) (the length of time since 
the last examination, in and of itself, does not warrant a 
further examination in increased evaluation cases).

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued between May 2004 and March 2006.  
By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim. 

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required. The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id. 

Here, the May 2004 VCAA letter was issued prior to the 
appealed July 2004 rating decision, thus posing no procedural 
concerns in view of the Mayfield decision. 

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, the 
veteran was fully notified of the assigned disability rating 
in the appealed July 2004 rating decision, and of VA's 
practices in assigning ratings and effective dates in the 
March 2006 letter. 

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in an additional delay with no 
benefit to the veteran. See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).    


II.  Applicable Laws and Regulations 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

With claims involving musculoskeletal fractures, the Court 
has held that the criteria of 38 C.F.R. §§ 4.40 and 4.45, 
which concern the applicability of a higher evaluation in 
cases of such symptomatology as painful motion and functional 
loss due to pain, must be considered.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1996). 

III.  Right Ankle Fracture

The RO has evaluated the veteran's service-connected right 
ankle fracture at the 10 percent rate under 38 C.F.R. § 
4.71a, Diagnostic Code 5010, effective from September 1996.   

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma and substantiated by x-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Diagnostic Code 5003 also allows for evaluation in cases 
where there is an absence of limitation of motion.  With x-
ray evidence of involvement of two or more major joins or two 
or more minor joint groups, a 10 percent evaluation is 
warranted.  With x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent 
evaluation is assigned.  

Given that the veteran has already been assigned a 10 percent 
evaluation, and because his fracture affects only one joint, 
consideration has been given to the diagnostic codes 
specifically concerning the ankle.

Under Diagnostic Code 5271, a 10 percent evaluation is 
warranted for moderate limitation of motion of the ankle, 
whereas a 20 percent evaluation is in order for marked 
limitation of motion.  Plate II of 38 C.F.R. § 4.71a reflects 
that normal ankle dorsiflexion is from 0 to 20 degrees, while 
normal plantar flexion is from 0 to 45 degrees. 

In this case, the veteran has complained of pain, loss of 
range of motion, muscle spasms, swelling, osteo-arthritic 
changes, stiffness, weakness, and lack of endurance of the 
right ankle, as indicated in the report from his May 2004 VA 
examination, his April 2005 notice of disagreement, and June 
2006 hearing transcript.

His May 2004 VA examination revealed that there was no  
erythema, ecchymosis, obvious deformity, edema, effusion, 
instability, weakness, tenderness, heat, abnormal movements, 
guarding, or ankylosis.  The examination further revealed 
dorsiflexion 20 degrees and plantar flexion to 45 degrees.  
With these motions, the exam noted "no pain."  The examiner 
also noted that the veteran exhibited a normal gait pattern.  
The x-rays revealed a well-healed distal fibular fracture and 
a well-maintained joint space involving the tibiotalar joint 
with mild arthritic changes involving ankle mortise.  The 
veteran told the examiner that his pain did not interfere 
with his work activity.  

At the June 2006 travel board hearing, the veteran testified 
that he experiences pain, stiffness, and constant swelling 
that limits his mobility.  However, he did not specifically 
assert that his disability has worsened since the 2004 VA 
examination and in fact did not dispute the representative's 
characterization that his condition had "gotten a little bit 
better" because he retired from his job.  

In view of DeLuca, the Board has assessed the findings of 
normal range of motion (dorsiflexion 20 degrees and plantar 
flexion to 45 degrees) of the right ankle and pain and finds 
that the veteran's impairment of the right ankle is no more 
than moderate in degree, warranting no more than a 10 percent 
evaluation under Diagnostic Code 5271.  Notably, there is no 
objective evidence of pain, weakness, or similar symptoms 
upon motion. 

Contrary to the veteran's contentions, the Board finds the 
May 2004 VA examination to be sufficiently comprehensive, as 
a full range of symptoms were noted, or noted to be absent, 
and the examination report included full range motion and 
pain findings.  As noted above, other symptoms shown upon 
examination have included full extension and an absence of 
such further findings as ankylosis and effusion.  The Board 
has considered other rating sections.  However, there is no 
evidence of ankylosis (Diagnostic Code 5270 and 5272); 
malunion of oscalcis or astragalus, with marked deformity (20 
percent under Diagnostic Code 5273); or astragalectomy (20 
percent under Diagnostic Code 5274).  Overall, the evidence 
does not support an initial evaluation in excess of 10 
percent for the service-connected residuals of a right ankle 
fracture, and the claim for that benefit must be denied.  38 
C.F.R. § 4.7. 

Finally, the veteran has submitted no evidence showing that 
his service-connected right ankle fracture has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this fracture has 
necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.   See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an evaluation in 
excess of 10 percent for the service-connected residuals of 
the right ankle fracture, and this claim must denied.  38 
C.F.R. § 4.7.


ORDER

Entitled to an increased evaluation in excess of 10 percent 
for the service-connected residuals of a right ankle fracture 
is denied.


____________________________________________
DEBORAH W. SINGLETON	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


